DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 6/15/2020 has been received and considered.

Drawings
1) Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball joint from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The figures do not appear to show any type of ball joint.  What is labeled a ball joint as element 7 in figure 3 shows rectangular like elements at 8 and 9.  There are no curved or spherical bodies shown for a ball joint.
3) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the female part formed as a hollow conical part and male part formed as a solid hemispherical part from claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 3 shows the male part at element 9 and female part at element 8.  However, these parts are shown as what appears to be rectangular void space for element 9 and a rectangular portion with a central void for element 8.  Neither of these components are conical or hemispherical.
the power take-off having a profile that is rectilinear from claim 4, the power take-off as a rectilinear bar from claim 5, and the power take-off being a rectilinear notch from claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 2 appears to be the best figure that shows the power take-off as element 12 but appears to have angled notches and thus are not rectilinear. 
5) The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures (for figure 3) in accordance with 37 CFR 1.84(h)(3).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 objected to because of the following informalities:  “a” should be inserted before “ball joint”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and claims 7 and 8) recites that the power take-off has a misalignment relative to the first axis of symmetry that creates a lever arm able to transform a force applied to the interface organ along the first axis of symmetry into a torque about a second axis perpendicular to the first axis of symmetry.  
For claim 1 (and claims 7 and 8), the vertical force “F” in figure 3 is offset by the length “D” from the axis of symmetry “A”.  The applicant claims that the force applied to the interface organ is “along the first axis of symmetry”.  However, as shown in the figure, the force “F” is parallel to the axis of symmetry “A” but is not “along” the axis of symmetry as they are not coaxial.  Based off the disclosed figures and associated description of the figures, it appears any vertical force applied to the power take-off “along the first axis of symmetry” (i.e. being coaxial with the axis “A”) would not be able to be 
Claim 1 (and claims 7 and 8) is further unclear as the claim recites two instances of “a force along the first axis of symmetry” (in lines 10 and 13).  It is unclear if this is the same force or a different force.
Claims 2-6 are rejected due to their dependency on claim 1.
Claims 7-8 are rejected for reasons similar to the above for claim 1.
Claim 2 is further rejected as the use of the term “such as” in line 2 (two instances) make the claim indefinite as it is unclear if the terms following “such as” are required in the claim or not.  See MPEP2173.05(d).  It is unclear if the applicant is intending to positively recite the hollow conical part and the solid hemispherical part or not.  For the purposes of examination, the limitations following “such as” will be interpreted to be optional but not required features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delplanque et al. (U.S. 2017/0284310) in view of Gerards et al. (U.S. 9,388,907) and Gerards et al. (U.S. 2006/0059902)(hereinafter “Gerards 2”).
Delplanque discloses an exhaust valve, comprising: a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; 
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxialty differences can be evened out (see para. 8).

Regarding claim 3, Delplanque as modified discloses the claimed invention but does not appear to explicitly disclose wherein the torque generated by the misalignment is at least equal to 0.05 Nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Delplanque by changing the size/shape/material of the components of the power take-off of the interface organ such that the torque generated by the misalignment is at least equal to 0.05 Nm, since changing the size/shape of a component or the selection of a material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.04 and 2144.07.  The motivation for doing so would be to have the size/shape/material of the power take-off of the interface organ be of a certain structure and structural relationship in order to generate a torque that is necessary in order to operate the valve while not applying to much torque that could result in damage and early failure of the valve.

Regarding claim 5, Delplanque as modified further discloses wherein the power take-off is a rectilinear bar (such as the rectilinear portion at 61, see especially fig. 3 and the vertically extending portion before the curvature).
Regarding claim 6, Delplanque as modified further discloses wherein the power take-off is a rectilinear notch (such as 69 or 77, delimiting a rectilinear opening and especially as applicant’s disclosure does not appear to depict a rectilinear notch but notches that are angled).
Alternatively, in the event that applicant is not convinced that Delplanque discloses a notch that is rectilinear, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the notch(es) of Delplanque by having the notches be rectilinear since a change in shape of a component is generally held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the notches be more easily formed into rectilinear shapes that didn’t have curvature but would still function in the same manner.
Regarding claim 7, Delplanque discloses an exhaust line comprising: an exhaust valve (1) positioned in the exhaust line (para. 47), the exhaust valve comprising a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; and an interface organ (21, 23, 25) secured to the shaft to transmit, to said shaft, any rotational torque 
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).
Regarding claim 8, Delplanque discloses a vehicle comprising: an exhaust line associated with the vehicle (para. 47), an exhaust valve (1) positioned in the exhaust line (para. 47), the exhaust valve 
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hegner et al. (U.S. 9,038,987) discloses a rotary valve for an exhaust gas that has a ball joint that has hemispherical and conical engagement portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753